SCHEDULE I GE CAPITAL EQUITY INVESTMENTS, INC. OFFICERS AND DIRECTORS Sherwood Dodge Sole Director, President & Chief Executive Officer Barbara J. Gould Secretary Frank Ertl Senior Managing Director, Chief Financial Officer & Treasurer Anne E. Dorsey Managing Director Michael Fisher Senior Managing Director * Karen Rode Senior Managing Director Michael Donnelly Managing Director Jonathan Glass Senior Vice President Patrick Kocsi Senior Managing Director * Bruce Ingram Senior Vice President * Mark Hutchings Senior Vice President Hugh Golden Managing Director Regina Borden Senior Vice President Rajan Gupta Vice President Robert Roderick Senior Vice President * Mark Holroyd Vice President Rafael Torres Senior Vice President Bryant Cohen Vice President – Taxes * Robert M. Grimm Vice President * Betsie Kempf Vice President Shin Kimura Vice President * Nick Markus Vice President Mark O’Leary Senior Managing Director Barbara A. Lane Managing Director and Assistant Secretary Kelly Hodges Senior Vice President and Assistant Secretary Jonas Svedlund Senior Vice President and Assistant Secretary Guille Tribe Assistant Secretary Ann E. Jerge Assistant Secretary *Address: 50 West Monroe St. Chicago, IL60661 All Others: 201 Merritt 7 Norwalk, CT 06851 I - 1
